Citation Nr: 0906795	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-27 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective vision of the left eye, to include as secondary to 
service-connected traumatic cataract of the right eye, with 
light perception only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1977 to October 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2009 the Veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing conducted 
between the RO and the Board at VA Central Office.  A 
transcript of that hearing is contained in the claims file.  


FINDINGS OF FACT

1.  An unappealed August 1997 Board decision denied 
entitlement to service connection for defective vision of the 
left eye.

2.  The evidence associated with the claims file subsequent 
to the August 1997 Board decision does not relate to an 
unestablished fact necessary to establish the claim, and does 
not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The August 1997 Board decision, which denied service 
connection for defective vision of the left eye, is final.  
38 U.S.C.A. § 7266 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.1100, 20.1104 (2008).  

2.  The evidence received subsequent to the August 1997 Board 
decision is not material, and the claim for service 
connection for defective vision of the left eye is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In October 2005 and November 2005, VA sent the Veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.  In addition, a March 2006 letter described how VA 
calculates disability ratings and effective dates.  Finally, 
a December 2007 letter defined new and material evidence, 
explained the bases for the previous denial of the claim, and 
explained what type of evidence would constitute new and 
material evidence.  

The Board finds that the contents of the October 2005, 
November 2005, March 2006, and December 2007 letters 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess, 
supra.  Although December 2007 letter complying with the 
requirements in Kent, supra, was not sent until after initial 
adjudication of the case, the Veteran had ample opportunity 
to participate in the claim so as to render the timing defect 
non-prejudicial.  Further, the claim was subsequently re-
adjudicated in the September 2008 SSOC.  In addition, the 
April 2006 rating decision, August 2007 SOC, and September 
2008 SSOC explained the basis for the RO's action, and the 
SOC and SSOC provided him with additional 60-day periods to 
submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, any defect in timing of the notice has 
been rendered non-prejudicial, because the claim was re-
adjudicated after adequate notice was given.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the Veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  New and Material Evidence to Reopen the Claim

In June 1989, the Veteran raised a claim of entitlement to 
service connection for defective vision of the left eye, 
secondary to his service-connected right eye disability.  
This claim was denied in a March 1990 rating decision, and 
the Veteran did not appeal.  Consequently, the March 1990 
rating decision became final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.  

Subsequently, in January 1993, the Veteran filed a request to 
reopen his claim for service connection for defective vision 
of the left eye.  This claim was also denied in an April 1993 
rating decision.  The Veteran appealed, and ultimately the 
case was reviewed by this Board.  The Board issued a denial 
in an August 1997 decision, and the Veteran did not appeal 
the case to the Court of Appeals for Veterans Claims.  
Consequently, the decision of the Board became final.  See 
38 U.S.C.A. § 7266; 38 C.F.R. §§ 20.1100, 20.1104.

In August 2005, the Veteran filed a request to reopen his 
claim for service connection for defective vision of the left 
eye.  The claim was denied in the April 2006 rating action 
which is the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claims is whether 
new and material evidence has been received to reopen the 
claim.  

It appears that the RO addressed the psychiatric disorder 
claim on the merits in its April 2006 rating decision.  
However, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final decision 
on this claim, the August 1997 Board decision denying service 
connection for defective vision of the left eye included 
service treatment records (STRs), records from a VA medical 
facility, and VA examinations from September and December 
1996.  The VA examiner had concluded that there was no 
abnormality of the left eye, and no disease process that 
could explain the claimed deficit in vision.     

Based on the above evidence, the claim was denied.  
Specifically, the Board in August 1997 determined that there 
was no nexus between the Veteran's claimed visual deficit in 
the left eye and either military service or his right eye 
disability.  

Evidence added to the record since the time of the last final 
denial in August 1997 includes outpatient records from the 
Salt Lake City VA Medical Center (VAMC), an October 2005 
examination report from Excel Eye Center, and testimony from 
the Veteran at a hearing before a Decision Review Officer in 
September 2008 and at his videoconference hearing in January 
2009.  The October 2005 examination report from Excel Eye 
Center contains an opinion that relates the Veteran's left 
eye problems to age.  Records from the Salt Lake City VAMC 
show a diagnosis of diabetes mellitus type II, and include a 
report from a December 2008 diabetic teleretinal imaging 
consult that assesses mild nonproliferative diabetic 
retinopathy of the left eye.  There are no opinions in the 
new evidence which relate the Veteran's left eye problems to 
either military service or to the right eye disability.     

In view of the foregoing, the evidence added to the record 
since the previous August 1997 denial constitutes new, but 
not material evidence.  It does not relate to any 
relationship between the Veteran's left eye visual deficit 
and either military service or his service-connected right 
eye disability, and such a link constitutes an unestablished 
fact necessary to substantiate the claim.  In addition, the 
evidence does not raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that 
the criteria under 38 C.F.R. § 3.156(a) have not been 
satisfied, and the claim cannot be reopened.  

As no new and material evidence has been received since the 
last final denial in August 1997, the Veteran's request to 
reopen his claim for service connection for defective vision 
of the left eye must be denied.  The preponderance of the 
evidence is against the present claim, the benefit-of-the-
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  




ORDER

New and material evidence having not been submitted, the 
application to reopen a claim for service connection for 
defective vision of the left eye is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


